                             EXHIBIT J




Case 20-04002-MJH   Doc 103-10   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 16
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON - TACOMA
 8

 9     SARAH HOOVER,                                        BK No. 19-42890- MJH
10
                        Debtor,                             Adv No. 20-04002 – MJH
11
     _________________________________________              Chapter 7
12     SARAH HOOVER,
                                                           SECOND SET OF INTERROGATORIES
13                       Plaintiff,                        AND REQUESTS FOR PRODUCTION
14     v.                                                  TO DEFENDANT PHH

15     QUALITY LOAN SERVICE
       CORPORATION OF WASHINGTON,
16     PHH MORTGAGE CORPORATION DBA
       PHH MORTGAGE SERVICES, HSBC
17
       BANK USA, N.A. AS TRUSTEE OF THE
18     FIELDSTONE MORTGAGE
       INVESTMENT TRUST, SERIES 2006-2,
19     NEWREZ, LLC, IH6 PROPERTY
       WASHINGTON, LP, DBA INVITATION
20     HOMES.
21
                         Defendants.
22
             TO:      PHH MORTGAGE CORPORATION DBA PHH MORTGAGE SERVICES
23                    (“PHH”), Defendant;
24           TO:      YOUR ATTORNEYS OF RECORD:

25           Pursuant to Fed.R.Bankr.P. 7026, 7033, and 7034 which incorporates Rules 26, 33 and
26    34 of the Federal Rules of Civil Procedure, Plaintiff, Sarah Hoover (the “Plaintiff”) propounds

        SECOND SET OF DISCOVERY TO PHH                                   HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 1                                             787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-10     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 2 of 16
 1    this Second Set of interrogatories and requests for production, to which Defendant PHH

 2    Mortgage Corporation dba PHH Mortgage Services (“PHH”) shall respond separately and fully,

 3    in writing and under oath, and will produce documents for inspection and copying for the

 4    documents described therein to the offices of Henry & DeGraaff, PS, 787 Maynard Ave S,

 5    Seattle, WA 98104, within 30 days of the service of these requests on Defendants and in

 6    accordance with the Instructions and Definitions set forth below.

 7
                                              DEFINITIONS
 8
             Notwithstanding any definition below, each word, term, or phrase used in these
 9
      Interrogatories is intended to have the broadest meaning permitted under the Federal Rules of
10
      Civil Procedure.
11
         1. As used herein, the terms “You” and “Your” shall mean PHH Mortgage Corporation dba
12          PHH Mortgage Services (“PHH”), and all attorneys, agents, and other natural persons or
13          business or legal entities acting or purporting to act for or on behalf of PHH, whether
            authorized to do so or not. By use of the pronoun “you” it is intended that the answers are
14          to include all information known to or reasonably ascertainable by PHH, your agents,
            attorneys, investigators, employees and other representatives.
15
         2. Any and all data or information which is in electronic or magnetic form should be
16
            produced in a reasonable manner.
17
         3. “And” “as well as,” and “or” should be construed either disjunctively or conjunctively, as
18          necessary to bring within the scope of these requests any matter which might otherwise
            be construed to be outside their scope.
19
         4. The masculine gender of any word used herein includes the feminine and the neuter. The
20
            past tense of a verb used herein includes the present tense, and the present tense of any
21          verb includes the past tense.

22       5. “Relate to,” “related to” or “relating to,” as used herein, means directly or indirectly
            referring to, alluding to, having any relationship to, pertaining to, concerning, connected
23          with, commenting on, regarding, discussing, mentioning, reflecting, analyzing,
            constituting or embodying in whole or in part.
24

25       6. A document “relating” or “referring” to any given subject matter, as used herein, means
            any document that constitutes, contains, embodies, identifies, bears upon or deals with
26          that subject, including, without limitation, emails, notes, electronic records, or documents
            concerning the preparation of documents.
        SECOND SET OF DISCOVERY TO PHH                                   HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 2                                             787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10      Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 3 of 16
 1      7. “Document” is defined to include any and all manner of electronic, written, typed, printed,
 2         emailed, reproduced, filmed or recorded material, and all photographs, pictures, plans or
           other representations of any kind of anything pertaining, describing, referring or relating,
 3         directly or indirectly, in whole or in part, to the subject matter at hand, and the term includes,
           without limitation:
 4
                a. Papers, emails, texts, voice mail messages, books, journals, ledgers, statements,
 5
                   memoranda, reports, invoices, work sheets, work papers, notes, transcriptions of
 6                 notes, letters, correspondence, abstracts, checks, diagrams, plans, blueprints,
                   specifications, pictures, drawings, films, photographs, graphic representations,
 7                 diaries, calendars, desk calendars, pocket calculators, calculators of any type, lists,
                   logs, purchase orders, messages, resumes, summaries, agreements, contracts,
 8                 telegrams, telexes, cables, recordings, audio tapes, magnetic tapes, visual tapes,
                   transcriptions of tapes or records, or any other writings or other tangible things on
 9
                   which any handwriting, typing, printing, photostatic, or other forms of
10                 communications are recorded or reproduced, as well as all notations on the
                   foregoing;
11
                b. Originals and all other copies not absolutely identical;
12
                c. All drafts and notes, whether typed, handwritten or otherwise, made or prepared in
13
                   connection with such document, whether used or not; and
14
                d. Any medical record, chart, X-ray, book, log, pamphlet, periodical, letter, report,
15                 memorandum, notation, message, record, study, working paper, chart, graph, index,
                   tape, minutes, contract, lease, invoice, record of purchase or sale, correspondence,
16                 telegram, cable, electronic or other transcription or taping of telephone or personal
17                 conversations or conference, and any and all other written, printed, typed, punched,
                   taped, filmed or graphic matter, however produced or reproduced.
18
        8. “The Account” refers to the account sought to be collected from Ali Suleiman in this case
19         by PHH Mortgage Corporation d/b/a PHH Mortgage Services (“PHH”), HSBC Bank
           USA, N.A., as Trustee of the Fieldstone Mortgage Investment Trust, Series 2006-2
20         (“HSBC”), NewRez, LLC (“NewRez”).
21
        9. A request to “name” or “identify” a certain person or persons is deemed to require the
22         person’s full name, last known residence and phone number, job title, employer and
           employer’s business address and phone number. If the job title, etc. are set out in another
23         answer, their repetition is unnecessary.
24      10. When asked to “state the facts” your response should include (i) the identity of any
25          persons with any personal knowledge of the facts stated; (ii) the identity of any
            documents concerning the facts stated; and (iii) the identity of any communications
26          concerning the facts stated.


       SECOND SET OF DISCOVERY TO PHH                                       HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 3                                                 787 Maynard Ave S
                                                                                Seattle, WA 98104
                                                                      Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10       Filed 03/22/21      Ent. 03/22/21 21:31:38         Pg. 4 of 16
        11. “Complaint” means the initial complaint and any amended complaints filed in this action.
 1      12. Any word or term not specifically defined: If you contend that a word or term that is not
 2          specifically defined in these requests is vague or capable of multiple meanings that prevent
            you from answering the interrogatory, then you should consult the Merriam Webster
 3          dictionary available online at http://www.merriam-webster.com for a definition that is
            incorporated into these requests by reference.
 4
        13. “Borrower(s)” means the individual from whom Defendant QLS foreclosed against, Ali
 5
            Suleiman and/or his estate in this case.
 6
        14. “Property” means the property at issue in this case located at 18205 106th Street East
 7          Bonney Lake, WA 98391.

 8      15. “Policy” or “Policies” means any practice, procedure, directives, routine, rule, courses of
            conduct or code of conduct, written or unwritten, formal or informal, recorded or
 9
            unrecorded, which was recognized, adopted, issued or followed by you.
10
        16. “QLS” means Defendant Quality Loan Services Corporation of Washington and includes,
11          without limitations, any offices, branches and locations of Defendant QLS, as well as any
            of its attorneys, employees, managers, agents, consultants, vendors, contractors, advisors,
12          representatives, or PERSONS working on its behalf, and its parent organizations,
            affiliates, predecessors, and assignors.
13

14      17. “HSBC” means Defendant HSBC Bank USA, N.A. as Trustee of The Fieldstone
            Mortgage Investment Trust, SERIES 2006-2, and includes, without limitations, any
15          offices, branches and locations of Defendant HSBC Bank USA, N.A. as Trustee of The
            Fieldstone Mortgage Investment Trust, SERIES 2006-2, as well as any of its attorneys,
16          employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
17          or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
            and assignors.
18
        18. “NewRez” means Defendant NewRez, LLC, and includes, without limitations, any
19          offices, branches and locations of Defendant NewRez, LLC, as well as any of its attorneys,
            employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
20          or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
21          and assignors.

22      19. “IH6” means Defendant IH6 Property of Washington, LP d/b/a Invitation Homes, and
            includes, without limitations, any offices, branches and locations of Defendant IH6
23          Property of Washington, LP dba Invitation Homes, as well as any of its attorneys,
            employees, managers, agents, consultants, vendors, contractors, advisors, representatives,
24          or PERSONS working on its behalf, and its parent organizations, affiliates, predecessors,
25          and assignors.

26      20. “Plaintiff” means Plaintiff Sarah Hoover.


       SECOND SET OF DISCOVERY TO PHH                                   HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 4                                             787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH       Doc 103-10      Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 5 of 16
         21. “File” means all “Documents” or documented “Communications” related to the
 1           “Account” at issue in this case.
 2                                        INTERROGATORIES
 3
      INTERROGATORY NO. 25:
 4
             IDENTIFY all documents in PHH’s possession which depict or relate to PHH’s
 5
      financial statements (including but not limited to) balance sheet, income statement, cash flow
 6
      statement.
 7
      RESPONSE:
 8

 9
      INTERROGATORY NO. 26
10
             IDENTIFY all employees of PHH, with knowledge of the Plaintiff’s bankruptcy filing
11
      prior to January 1, 2020, and for each employee so IDENTIFIED, state his or her job title and
12
      the state and location where they work.
13

14    RESPONSE:

15

16    INTERROGATORY NO. 27:
17           DESCRIBE in detail all training for BANKRUPTCY POLICIES provided to the
18    persons identified in response to Interrogatory No. 26, stating the dates on which each such
19    person attended, and identifying the materials provided to each such person.
20
      RESPONSE:
21

22
      INTERROGATORY NO. 28:
23
             IDENTIFY employment and salary records of the persons identified in response to
24
      Interrogatory No. 26.
25
      RESPONSE:
26

        SECOND SET OF DISCOVERY TO PHH                                   HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 5                                             787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10        Filed 03/22/21   Ent. 03/22/21 21:31:38        Pg. 6 of 16
 1    INTERROGATORY NO. 29:

 2           IDENTIFY the full and complete copies of all servicing manuals, memoranda, notes,

 3    polices, and employee training materials related to reviewing, analyzing, and responding to

 4    Notices of Bankruptcy filings and/or responding to any other correspondence from any party

 5    notifying you of a bankruptcy filing by any method.

 6    RESPONSE:

 7

 8
      INTERROGATORY NO. 30:
 9
             IDENTIFY all consumer complaints from the Consumer Financial Protection Bureau
10
      related to “Loan modification, Collection, Foreclosure” during the time period from January of
11
      2019 to the present. See the Consumer Financial Protection Bureau’s Consumer Complaint
12
      Database.
13
      RESPONSE:
14

15

16    INTERROGATORY NO. 31:

17           IDENTIFY your responses to the consumer complaints produced in response to

18    Interrogatory No. 30.

19    .RESPONSE:

20

21
      INTERROGATORY NO. 32:
22
             IDENTIFY all Risk Convergence Reports created for loans involved in a Chapter 7
23
      bankruptcy from January 1, 2018 and the present. See Original Complaint, Consumer Financial
24
      Protection Bureau v. Ocwen Financial Corporation, et al., No. 9:17-cv-80495 (S.D.Fla. April
25
      20, 20117), https://files.consumerfinance.gov/f/documents/20170420_cfpb_Ocwen-
26
      Complaint.pdf .

        SECOND SET OF DISCOVERY TO PHH                                  HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 6                                            787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10      Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 7 of 16
 1    .RESPONSE:

 2

 3

 4
      INTERROGATORY NO. 33:
 5
             IDENTIFY all consent judgments and/or settlement agreements and consent orders
 6
      entered into with the Washington State Attorney General related to your deficiencies in
 7
      foreclosure servicing from January of 2017 to the present.
 8
      RESPONSE:
 9

10

11    INTERROGATORY NO. 34:

12           IDENTIFY the number of instances where you or your agents were provided with notice

13    of a bankruptcy filing prior to a nonjudicial foreclosure sale and the nonjudicial foreclosure sale

14    nonetheless went forward.

15    RESPONSE:

16

17
      INTERROGATORY NO. 35:
18
             For those instances IDENTIFIED in Interrogatory No. 32, please explain what actions
19
      you or your agents took after the sale.
20
      RESPONSE:
21

22

23    INTERROGATORY NO. 36:

24           IDENTIFY all documents produced by you or your agents in the Civil Investigate

25    Demands made by the Plaintiff States in connection with the Consent Judgment entered into

26    with Ocwen/PHH on February 26, 2014. See Consent Judgment,

      https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf.
        SECOND SET OF DISCOVERY TO PHH                                    HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 7                                              787 Maynard Ave S
                                                                              Seattle, WA 98104
                                                                    Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-10       Filed 03/22/21     Ent. 03/22/21 21:31:38       Pg. 8 of 16
 1

 2

 3    RESPONSE:

 4

 5
      INTERROGATORY NO. 37:
 6
             IDENTIFY all Compliance Review Quarterly Reports produced by you or your agents
 7
      to the Plaintiff States in connection with the Consent Judgment entered into with Ocwen/PHH
 8
      on February 26, 2014. See Consent Judgment,
 9
      https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
10
      RESPONSE:
11

12

13    INTERROGATORY NO. 38:

14           IDENTIFY all Monitor Reports received by you or your agents to the Plaintiff States in

15    connection with the Consent Judgment entered into with Ocwen/PHH on February 26, 2014.

16    See Consent Judgment,

17    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

18    RESPONSE:

19

20    INTERROGATORY NO. 39:
21           IDENTIFY any enforcement actions taken by the Plaintiff States against you or your
22    agents in connection with the Consent Judgment entered into with Ocwen/PHH on February 26,
23    2014. See Consent Judgment,
24    https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
25    RESPONSE:
26

        SECOND SET OF DISCOVERY TO PHH                                 HENRY & DEGRAAFF, PS
        Adv No. 20-04002-MJH - 8                                           787 Maynard Ave S
                                                                           Seattle, WA 98104
                                                                 Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10     Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 9 of 16
 1

 2
                                   REQUESTS FOR PRODUCTION
 3

 4
     REQUEST FOR PRODUCTION NO. 25:
 5
            Produce all materials (including but not limited to webinars, physical books, electronic
 6
     materials or other documents) pertaining to the training and supervision of PHH’s employees or
 7
     agents as to compliance with foreclosure processes.
 8
     RESPONSE:
 9

10

11
     REQUEST FOR PRODUCTION NO. 26:
12
            Produce all materials (including but not limited to webinars, physical books, electronic
13
     materials or other documents) pertaining to the training and supervision of PHH’s employees or
14
     agents as to compliance with the bankruptcy automatic stay, 11 U.S.C. § 362.
15

16

17
     REQUEST FOR PRODUCTION NO. 27:
18
            Produce all materials (including but not limited to webinars, physical books, electronic
19
     materials or other documents) pertaining to the training and supervision of PHH’s employees or
20
     agents as to compliance with PHH’s guidelines and/or policies and procedures regarding
21
     nonjudicial foreclosures as to compliance with Washington State laws.
22
     RESPONSE:
23

24

25

26

       SECOND SET OF DISCOVERY TO PHH                                 HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 9                                           787 Maynard Ave S
                                                                          Seattle, WA 98104
                                                                Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10     Filed 03/22/21    Ent. 03/22/21 21:31:38        Pg. 10 of
                                                   16
 1

 2   REQUEST FOR PRODUCTION NO. 28:

 3          Produce all materials (including but not limited to webinars, physical books, electronic

 4   materials or other documents) pertaining to the training and supervision of QLS and other

 5   foreclosing Trustees for nonjudicial foreclosures in Washington State.

 6   RESPONSE:

 7

 8

 9   REQUEST FOR PRODUCTION NO. 29:

10          Produce all DOCUMENTS showing PHH’s net pretax profits for the five years

11   preceding and including the year the Plaintiff’s Complaint was filed.

12   RESPONSE:

13

14

15   REQUEST FOR PRODUCTION NO. 30:

16          Produce all DOCUMENTS showing PHH’s net worth for the five years preceding and

17   including the year Plaintiff’s Complaint was filed.

18   RESPONSE:

19

20

21   REQUEST FOR PRODUCTION NO. 31:

22          Produce all of PHH’s Annual Reports for the five years preceding the year Plaintiff’s

23   Complaint was filed.

24   RESPONSE:

25

26

       SECOND SET OF DISCOVERY TO PHH                                   HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 10                                            787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10      Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 11 of
                                                    16
 1

 2   REQUEST FOR PRODUCTION NO. 32:

 3          Produce all PHH’s balance sheets, profit and loss statements, income statements, federal

 4   tax returns with all schedules, and any other document reflecting Defendant’s overall financial

 5   condition for the five years preceding the year Plaintiff’s Complaint was filed.

 6   RESPONSE:

 7

 8

 9   REQUEST FOR PRODUCTION NO. 33:

10          Produce all DOCUMENTS evidencing other instances where you or your agents were

11   provided notice of a bankruptcy filing prior to a foreclosure sale and you nonetheless went

12   forward with the foreclosure sale.

13   RESPONSE:

14

15
     REQUEST FOR PRODUCTION NO. 34:
16
            Produce all DOCUMENTS produced by you or your agents in the Civil Investigate
17
     Demands made by the Plaintiff States in connection with the Consent Judgment entered into
18
     with Ocwen/PHH on February 26, 2014. See Consent Judgment,
19
     https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf.
20
     RESPONSE:
21

22

23

24   REQUEST FOR PRODUCTION NO. 35:
25          Produce all Compliance Review Quarterly Reports produced by you or your agents to
26   the Plaintiff States in connection with the Consent Judgment entered into with Ocwen/PHH on

       SECOND SET OF DISCOVERY TO PHH                                    HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 11                                             787 Maynard Ave S
                                                                             Seattle, WA 98104
                                                                   Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH         Doc 103-10      Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 12 of
                                                     16
 1   February 26, 2014. See Consent Judgment,

 2   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

 3   RESPONSE:

 4

 5

 6

 7   REQUEST FOR PRODUCTION NO. 36:

 8          Produce all Monitor Reports sent to the Plaintiff States in connection with the Consent

 9   Judgment entered into with Ocwen/PHH on February 26, 2014. See Consent Judgment,

10   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf

11   RESPONSE:

12

13   REQUEST FOR PRODUCTION NO. 37:
14          Produce any enforcement actions taken by the Plaintiff States against you or your agents
15   in connection with the Consent Judgment entered into with Ocwen/PHH on February 26, 2014.
16   See Consent Judgment,
17   https://oag.ca.gov/sites/all/files/agweb/pdfs/mortgage_settlement/ocwen-consent-judgment.pdf
18   RESPONSE:
19

20

21
     Dated: February 23, 2021.
22

23                                               HENRY & DEGRAAFF, PS

24                                               By:_/s/ Christina L Henry_________________
                                                    Christina L Henry, WSBA# 31273
25                                                  Attorneys for Plaintiff
                                                    787 Maynard Ave S
26
                                                    Seattle, WA 98104
                                                    chenry@hdm-legal.com
       SECOND SET OF DISCOVERY TO PHH                                  HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 12                                           787 Maynard Ave S
                                                                           Seattle, WA 98104
                                                                 Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 13 of
                                                   16
                                              Attorneys for Plaintiff Sarah Hoover
 1

 2                                         ANDERSON SANTIAGO, PLLC

 3                                         By: _/s/ Jason D. Anderson_________________
                                              Jason D. Anderson, WSBA# 38014
 4                                            Attorneys for Plaintiff
                                              787 Maynard Ave S
 5
                                              Seattle, WA 98104
 6                                            jason@alkc.net
                                              Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      SECOND SET OF DISCOVERY TO PHH                           HENRY & DEGRAAFF, PS
      Adv No. 20-04002-MJH - 13                                    787 Maynard Ave S
                                                                   Seattle, WA 98104
                                                         Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH     Doc 103-10   Filed 03/22/21   Ent. 03/22/21 21:31:38       Pg. 14 of
                                              16
 1                                            VERIFICATION

 2
     STATE OF ________________ )
 3
                                      ) ss.
 4
     COUNTY OF _______________ )
 5
            I, __________________, being first duly sworn on oath, deposes and says:
 6

 7          I have read the within and foregoing answers and responses to Plaintiff’s Second Set of

 8   Interrogatories Propounded to PHH Mortgage Corporation dba PHH Mortgage Services
 9   (“PHH”) and know the contents thereof, and believe the same to be true.
10

11
                                                  signature
12
     SUBSCRIBED AND SWORN to before me this _____ day of ____________________, 2020
13

14

15

16
                                                  [PRINT NAME]

17
                                                  NOTARY PUBLIC for the State of __________
18
                                                  Residing at
19                                                My Commission Expires:

20

21

22

23

24

25

26

       SECOND SET OF DISCOVERY TO PHH                                  HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 14                                           787 Maynard Ave S
                                                                           Seattle, WA 98104
                                                                 Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH       Doc 103-10        Filed 03/22/21    Ent. 03/22/21 21:31:38       Pg. 15 of
                                                     16
                                      CERTIFICATE OF SERVICE
 1

 2
            I, Christina L Henry, hereby certify that on February 23, 2021, I electronically
 3
     transmitted the foregoing via email to the following:
 4

 5
           McCARTHY & HOLTHUS, LLP
 6         Attn: Joseph Ward McIntosh
           108 1st Ave S Ste 300
 7         Seattle, WA 98104-2104
 8         jmcintosh@mccarthyholthus.com
           Attorney for Quality Loan Service Corp. of Washington
 9
           HOUSER, LLP
10         Robert W. Norman, Jr.
           600 University St, Ste 1708
11         Seattle, WA 98101
12         bnorman@houser-law.com
           Attorneys for Defendants PHH Mortgage Corporation, HSBC Bank USA, N.A., as
13         Trustee of the Fieldstone Mortgage Investment Trust, Series 2006-2 and NewRez, LLC

14
           SCHWEET LINDE & COULSON, PLLC
15          John Anthony McIntosh
           575 S. Michigan St
16         Seattle, WA 98108-3316
           johnm@schweetlaw.com
17
           Attorneys for Defendant IH6 Property Washington, L.P. dba Invitation Homes
18   EXECUTED this 23rd day of February 2021 at Bothell, WA
19
                                              /s/ Christina L Henry_______________
20                                                Christina L Henry, WSBA #31273
21

22

23

24

25

26

       SECOND SET OF DISCOVERY TO PHH                                   HENRY & DEGRAAFF, PS
       Adv No. 20-04002-MJH - 15                                            787 Maynard Ave S
                                                                            Seattle, WA 98104
                                                                  Tel# 206-330-0595 / Fax# 206-400-7609
     Case 20-04002-MJH        Doc 103-10      Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 16 of
                                                    16
